Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/16/2022.  Claims 1-19 have been canceled. New claims 20-39 have been added.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a first end of a suspension leg is supported by the elongate housing while a second end of the suspension leg extends away from the elongate housing and pivotably supports the power module support; as recited in claim 22” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  a suspension leg 92, as recited in paragraphs 0063-0064.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 33, the phrase “the pivotable first body is supported adjacent a second end of the flat bottom surface while the power module is supported adjacent a second end of the flat bottom surface” render the claim indefinite because it is unclear how the pivotable first body is supported adjacent a second end of the flat bottom surface” while “the power module is supported adjacent a second end of the flat bottom surface”.
As best understood and for the purpose of the examination, the Examiner interpreted “the pivotable first body is supported adjacent a second end of the flat bottom surface while the power module is supported adjacent a second end of the flat bottom surface” as “the pivotable first body is supported adjacent a first end of the flat bottom surface while the power module is supported adjacent a second end of the flat bottom surface”.

Regarding claim 38, lines 11-7 the phrase “a concrete/steel pulverizer apparatus comprising a pair of concrete/steel pulverizer arms for engaging with a desired section of a concrete/steel structure and pulverizing the same; or a metal shearing apparatus comprising a pair of metal sheering arms for engaging with a desired section of a metal and sheering the same” render the claim indefinite because it is unclear if “a concrete/steel pulverizer apparatus comprising a pair of concrete/steel pulverizer arms for engaging with a desired section of a concrete/steel structure and pulverizing the same; or a metal shearing apparatus comprising a pair of metal sheering arms for engaging with a desired section of a metal and sheering the same” is the same as or different from “a concrete/steel pulverizer apparatus comprising a pair of concrete/steel pulverizer arms for engaging with a desired section of a concrete/steel structure and pulverizing the same; or a metal shearing apparatus comprising a pair of metal sheering arms for engaging with a desired section of a metal and sheering the same” that recited in claim 37 which claim 38 depends from.

As best understood and for the purpose of the examination, the Examiner interpreted “a concrete/steel pulverizer apparatus comprising a pair of concrete/steel pulverizer arms for engaging with a desired section of a concrete/steel structure and pulverizing the same; or a metal shearing apparatus comprising a pair of metal sheering arms for engaging with a desired section of a metal and sheering the same” is the same as “a concrete/steel pulverizer apparatus comprising a pair of concrete/steel pulverizer arms for engaging with a desired section of a concrete/steel structure and pulverizing the same; or a metal shearing apparatus comprising a pair of metal sheering arms for engaging with a desired section of a metal and sheering the same”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP2013155544A attached NPL, English Machine translation) in view of LaBounty (US4720032A) and Gousuke (JP2003184321A attached NPL, English Machine translation).
Regarding claim 20, Yamazaki discloses a concrete/steel structure disassembling apparatus (paragraphs 22 and 216-247 and figs.1-3: (20)), comprising: 
an elongate housing (figs.1-2: (21)), 
a power module (fig.1: (31)), 
an apparatus piston/cylinder (fig.2b: (24)) for modifying a center of gravity of the concrete/steel structure disassembling apparatus; and 
a cable of a crane (fig.1: (40)) having a hook (40) to suspended of the concrete/steel structure disassembling apparatus during use (paragraph 205).

Yamazaki does not disclose: a pivotable first body being pivotably connected adjacent a first end of the elongate housing by a second housing coupling, a first piston/cylinder connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and 
a free end of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; a power module being supported adjacent a second end of the elongate housing; a first end of a suspension arm being pivotably connected to the elongate housing, between the pivotable first body and the power module, by a first housing coupling, a second end of the suspension arm facilitating connection to a cable of a crane and suspension of the concrete/steel structure disassembling apparatus during use, and the first housing coupling facilitating pivoting movement of the suspension arm relative to the elongate housing; an apparatus piston/cylinder interconnecting a section of the suspension arm with the elongate housing for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus; and the power module supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof.  

LaBounty teaches a disassembling apparatus comprising: 
an elongate housing (fig.1: (11)); 
a pivotable first body (fig.1: (36)) being pivotably connected adjacent a first end (fig.1: (33)) of the elongate housing by a second housing coupling (fig.1: (34)), 
a first piston/cylinder (fig.1: (38)) connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and 
a free end (fig.1: (32)) of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; 
a power module (figs.1-2: (96)) being supported adjacent a second end of the elongate housing; 
a first end (fig.1: the end of the arm (28) at (27)) of a suspension arm (fig.1: (24)) being pivotably (fig.1: pivot (21)) connected to the elongate housing (fig.1: (11)), between the pivotable first body (fig.1: (36)) and the power module (figs.1-2: (96)), by a first housing coupling (fig.1: pin (27)), 
a second end (fig.1: the end at (27)) of the suspension arm facilitating connection to a boom of a crane (fig.1: (22)) and suspension of the concrete/steel structure disassembling apparatus during use, and 
the first housing coupling (fig.1: (21)) facilitating pivoting movement of the suspension arm (fig.1: (27)) relative to the elongate housing (fig.1: (11)); 
an apparatus piston/cylinder (fig.1: (26)) interconnecting a section of the suspension arm (fig.1: (27)) with the elongate housing (fig.1: (11)) for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus; and 
the power module (figs.1-2: (96)) supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof.
Both of the prior arts of Yamazaki and LaBounty are related to a concrete/steel structure disassembling apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the configuration of elongate housing and an apparatus piston/cylinder of the apparatus of Yamazaki by the configuration of elongate housing  and an apparatus piston/cylinder as taught by LaBounty, thereby having a pivotable first body being pivotably connected adjacent a first end of the elongate housing by a second housing coupling, a first piston/cylinder connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and a free end of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; a power module being supported adjacent a second end of the elongate housing; a first end of a suspension arm being pivotably connected to the elongate housing, between the pivotable first body and the power module, by a first housing coupling, a second end of the suspension arm facilitating connection to a cable of a crane and suspension of the concrete/steel structure disassembling apparatus during use, and the first housing coupling facilitating pivoting movement of the suspension arm relative to the elongate housing; an apparatus piston/cylinder interconnecting a section of the suspension arm with the elongate housing for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Modifying Yamazaki by LaBounty is resulted to have a concrete/steel structure disassembling apparatus that operates by hydraulically,
Yamazaki disclose the independent power module; the power module does not have a power source to operate the combination of the apparatus of Yamazaki in view LaBounty;

Gousuke teaches a concrete/steel structure disassembling apparatus incorporating a completely independent power module for supplying hydraulic power (fig.5: (26)) to the disassembling apparatuses for controlling the operation (paragraphs 470-490 and 543)
Both of the prior arts of Yamazaki and Gousuke are related to a concrete/steel structure disassembling apparatus;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the independent power module of the apparatus of Yamazaki in view LaBounty to have independent hydraulic source to provide a hydraulic power to in order to provide hydraulic to the concrete/steel structure disassembling apparatus as taught by Gousuke thereby having the power module supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 21, LaBounty teaches wherein the power module (figs.1-2: (96)) is pivotably supported adjacent the second end of the elongate housing so as to be maintained in a vertical orientation during operation of the concrete/steel structure disassembling apparatus (the figs.1-2: (96) is part of housing (11), the element (96) always be maintained in a vertical orientation during operation).  

Regarding claim 22, LaBounty teaches, wherein a first end (figs.1-2: the end of element (12) at pivot (21)) of a suspension leg (figs.1-2: (12)) is supported by the elongate housing (fig.1: (11)) while a second end of the suspension leg( figs.1-2: the end of element (12) at element (104)) extends away from the elongate housing and pivotably supports the power module support.  

Regarding claim 23, Yamazaki discloses, wherein the first disassembling apparatus is one of a concrete/steel pulverizer apparatus and a metal shearing apparatus (paragraphs 183-195).

Regarding claim 24, Yamazaki discloses wherein the pivotable first body includes a rotating device which facilitates rotation of the first disassembling apparatus by up to 3600  relative to the pivotably first body about a rotational axis defined by the rotating device (fig2: see the rotation arrow of the device of  (21)). 

Regarding claim 25, LaBounty teaches the suspension arm (fig.1: (28)),
LaBounty does not teaches wherein the suspension arm has an overall axial length of between a few feet and 35 feet.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to LaBounty to modify tthe suspension arm to have an overall axial length of between a few feet and 35 feet depending on the design of the apparatus in order to meet the specific requirement as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 26, Yamazaki discloses a rotator coupled to the cable (fig.2: see the rotation arrow of the device of (21), and see the cable of fig.3);
LaBounty teaches the suspension arm (fig.1: (28));
Therefore, the modification of Yamazaki in view of LaBounty and Gousuke teaches wherein a rotator couples the second end of the suspension arm to the cable

Regarding claim 27, Yamazaki discloses wherein a rotator couples to the cable (fig.2: see the rotation arrow of the device of (21), and see the cable of fig.3), and 
the rotator comprises an upper section which engages with the hook (fig.1: (41)), and a lower section;
LaBounty teaches the suspension arm (fig.1: (28));
Therefore, the modification of Yamazaki in view of LaBounty and Gousuke teaches wherein a rotator couples the second end of the suspension arm to the cable, and the rotator comprises an upper section which engages with the hook, and a lower section which is coupled to the suspension arm

Regarding claim 28, LaBounty teaches the apparatus piston/cylinder (fig.1: (26)) is able to tilt, pivot or move the elongate housing relative to the suspension arm
LaBounty does not teaches over a range of motion of about 1150 + 200.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to LaBounty to modify the apparatus piston/cylinder to have tilt, pivot or move the elongate housing relative to the suspension arm over a range of motion of about 1150 + 200  in order to meet the specific requirement as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 29, LaBounty teaches wherein the first piston/cylinder (fig.1: (38)) is able to tilt, pivot or move the elongate housing (fig.1: (1)) relative to the suspension arm (fig.1: (28)),
LaBounty does not teaches over a range of motion of about 1150 + 200.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to LaBounty to modify the first piston/cylinder to tilt, pivot or move the elongate housing relative to the suspension arm over a range of motion of about 1150 + 200 in order to meet the specific requirement as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 30, LaBounty teaches wherein the first piston/cylinder (fig.1: (38)) is able to tilt, pivot or move the elongate housing (fig.1: (1)) relative to the suspension arm (fig.1: (28)) over a range of motion which assists the supported concrete/steel pulverizer apparatus with engaging with a desired section of a structure to be pulverized as well as releasing debris therefrom onto a desired surface (fig.1: rail) (abstract)

Regarding claim 31, Yamazaki discloses a power plant (fig.1: generator (31));
one of a fuel tank or at least one battery (fig.1: generator (31))
a control unit (fig.1: (32)) which receives control signals from an operator for controlling operation of the concrete/steel structure disassembling apparatus (paragraphs 330-337);
Gousuke teaches the hydraulic unit (fig.5: (26));
As seen from fig.5 of Gousuke, the hydraulic unit (fig.5: (26)) is configured to provide a hydraulic power to the element (fig.5: (17)), the element (fig.5: (17)) is located above the hydraulic unit (fig.5: (26));
And obviously, the hydraulic unit (fig.5: (26)) must have a mechanism “pump” to move the hydraulic power up to the element (fig.5: (17)), and having a regulating valve to regulate the hydraulic power that supply to the element (fig.5: (17));
Therefore, the modification of Yamazaki in view of LaBounty and Gousuke teaches a power plant, a hydraulic pump which is driven by the power plant in order to generate a supply of hydraulic fluid, a hydraulic oil reservoir hydraulically coupled to the hydraulic pump, at least one directional valve for controlling a flow of the hydraulic fluid from the hydraulic pump to hydraulic components of the concrete/steel structure disassembling apparatus, one of a fuel tank or at least one battery, and a control unit which receives control signals from an operator for controlling operation of the concrete/steel structure disassembling apparatus.  

Regarding claim 32, Yamazaki discloses wherein the power module comprises: 
one of a combustion engine or an electric motor (fig.1: generator (31)); 
Gousuke teaches the hydraulic unit (fig.5: (26));
As seen from fig.5 of Gousuke, the hydraulic unit (fig.5: (26)) is configured to provide a hydraulic power to the element (fig.5: (17)), the element (fig.5: (17)) is located above the hydraulic unit (fig.5: (26));
And obviously, the hydraulic unit (fig.5: (26)) must have hydraulic oil reservoir with a mechanism “pump” to move the hydraulic power up to the element (fig.5: (17)), and having a regulating valve to regulate the hydraulic power that supply to the element (fig.5: (17)); the hydraulic unit must be connected to a power source to be operated.
Therefore, the modification of Yamazaki in view of LaBounty and Gousuke teaches wherein the power module comprises: one of a combustion engine or an electric motor, a hydraulic pump which is driven by the one of the combustion engine or the electric motor to generate a supply of hydraulic fluid, a hydraulic oil reservoir coupled to the hydraulic pump, and one of a fuel or a power supply for powering the one of the combustion engine or the electric motor

Regarding claim 33, LaBounty teaches wherein bottom surface of the elongate housing (fig.1: (11)) is flat and the pivotable first body (fig.1: (36)) is supported adjacent a second end of the flat bottom surface while the power module (figs.1-2: (96)) is supported adjacent a second end of the flat bottom surface.  

Regarding claim 34, LaBounty teaches wherein the power module (figs.1-2: (96)) is pivotably supported adjacent the second end (fig.1: the left end of the element (11)) of the elongate housing by a second housing coupling (the element (96) is picoted with element (11)).  

Regarding claim 35, Yamazaki discloses wherein the elongate housing is one of T-shaped and triangularly shaped (fig.2b: see the shape at element (20a)).  

Regarding claim 36, Yamazaki discloses cable;  
LaBounty teaches wherein a pin (fig.1: (27)) facilitates connection of the first end of the suspension arm with the boom,
Therefore, the modification of Yamazaki in view of LaBounty and Gousuke teaches wherein a pin facilitates connection of the first end of the suspension arm with the cable.

Regarding claim 37, Yamazaki discloses a concrete/steel structure disassembling apparatus (paragraphs 22 and 216-247 and figs.1-3: (20)), comprising: 
an elongate housing (figs.1-2: (21)), 
a power module (fig.1: (31)), 
an apparatus piston/cylinder (fig.2b: (24)) for modifying a center of gravity of the concrete/steel structure disassembling apparatus; 
a concrete/steel pulverizer apparatus comprising a pair of concrete/steel pulverizer arms for engaging with a desired section of a concrete/steel structure and pulverizing the same; or a metal shearing apparatus comprising a pair of metal sheering arms for engaging with a desired section of a metal and sheering the same (figs.1-2: (25)) (paragraphs 234-244); and 
a cable of a crane (fig.1: (40)) having a hook (40) to suspended of the concrete/steel structure disassembling apparatus during use (paragraph 205).

Yamazaki does not disclose: a pivotable first body being pivotably connected adjacent a first end of the elongate housing by a second housing coupling, a first piston/cylinder connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and 
a free end of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; a power module being supported adjacent a second end of the elongate housing; a first end of a suspension arm being pivotably connected to the elongate housing, between the pivotable first body and the power module, by a first housing coupling, a second end of the suspension arm facilitating connection to a cable of a crane and suspension of the concrete/steel structure disassembling apparatus during use, and the first housing coupling facilitating pivoting movement of the suspension arm relative to the elongate housing; an apparatus piston/cylinder interconnecting a section of the suspension arm with the elongate housing for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus; and the power module supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof.  

LaBounty teaches a disassembling apparatus comprising: 
an elongate housing (fig.1: (11)); 
a pivotable first body (fig.1: (36)) being pivotably connected adjacent a first end (fig.1: (33)) of the elongate housing by a second housing coupling (fig.1: (34)), 
a first piston/cylinder (fig.1: (38)) connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and 
a free end (fig.1: (32)) of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; 

a power module (figs.1-2: (96)) being supported adjacent a second end of the elongate housing; 
a first end (fig.1: the end of the arm (28) at (27)) of a suspension arm (fig.1: (24)) being pivotably (fig.1: pivot (21)) connected to the elongate housing (fig.1: (11)), between the pivotable first body (fig.1: (36)) and the power module (figs.1-2: (96)), by a first housing coupling (fig.1: pin (27)), 
a second end (fig.1: the end at (27)) of the suspension arm facilitating connection to a boom of a crane (fig.1: (22)) and suspension of the concrete/steel structure disassembling apparatus during use, and 
the first housing coupling (fig.1: (21)) facilitating pivoting movement of the suspension arm (fig.1: (27)) relative to the elongate housing (fig.1: (11)); 
an apparatus piston/cylinder (fig.1: (26)) interconnecting a section of the suspension arm (fig.1: (27)) with the elongate housing (fig.1: (11)) for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus; and 
the power module (figs.1-2: (96)) supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof.
Both of the prior arts of Yamazaki and LaBounty are related to a concrete/steel structure disassembling apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the configuration of elongate housing and an apparatus piston/cylinder of the apparatus of Yamazaki by the configuration of elongate housing  and an apparatus piston/cylinder as taught by LaBounty, thereby having a pivotable first body being pivotably connected adjacent a first end of the elongate housing by a second housing coupling, a first piston/cylinder connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and a free end of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; a power module being supported adjacent a second end of the elongate housing; a first end of a suspension arm being pivotably connected to the elongate housing, between the pivotable first body and the power module, by a first housing coupling, a second end of the suspension arm facilitating connection to a cable of a crane and suspension of the concrete/steel structure disassembling apparatus during use, and the first housing coupling facilitating pivoting movement of the suspension arm relative to the elongate housing; an apparatus piston/cylinder interconnecting a section of the suspension arm with the elongate housing for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Modifying Yamazaki by LaBounty is resulted to have a concrete/steel structure disassembling apparatus that operates by hydraulically,
Yamazaki disclose the independent power module; the power module does not have a power source to operate the combination of the apparatus of Yamazaki in view LaBounty;

Gousuke teaches a concrete/steel structure disassembling apparatus incorporating a completely independent power module for supplying hydraulic power (fig.5: (26)) to the disassembling apparatuses for controlling the operation (paragraphs 470-490 and 543)
Both of the prior arts of Yamazaki and Gousuke are related to a concrete/steel structure disassembling apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the independent power module of the apparatus of Yamazaki in view LaBounty to have independent hydraulic source to provide a hydraulic power to in order to provide hydraulic to the concrete/steel structure disassembling apparatus as taught by Gousuke thereby having the power module supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Regarding claim 39, Yamazaki discloses a concrete/steel structure disassembling apparatus comprising: 
a concrete/steel structure disassembling apparatus (paragraphs 22 and 216-247 and figs.1-3: (20)), comprising: 
an elongate housing (figs.1-2: (21)), 
a power module (fig.1: (31)), 
an apparatus piston/cylinder (fig.2b: (24)) for modifying a center of gravity of the concrete/steel structure disassembling apparatus; and 
a cable of a crane (fig.1: (40)) having a hook (40) to suspended of the concrete/steel structure disassembling apparatus during use (paragraph 205).

Yamazaki does not disclose: a pivotable first body being pivotably connected adjacent a first end of the elongate housing by a second housing coupling, a first piston/cylinder connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and 
a free end of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; a power module being supported adjacent a second end of the elongate housing; a first end of a suspension arm being pivotably connected to the elongate housing, between the pivotable first body and the power module, by a first housing coupling, a second end of the suspension arm facilitating connection to a cable of a crane and suspension of the concrete/steel structure disassembling apparatus during use, and the first housing coupling facilitating pivoting movement of the suspension arm relative to the elongate housing; the suspension arm having an overall axial length of between a few feet and 35 feet; an apparatus piston/cylinder interconnecting a section of the suspension arm with the elongate housing for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus; and the power module supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof, and the power module being pivotably supported, adjacent the second end of the elongate housing, so as to be maintained in a vertical orientation during operation of the concrete/steel structure disassembling apparatus. 

LaBounty teaches a disassembling apparatus comprising: 
an elongate housing (fig.1: (11)); 
a pivotable first body (fig.1: (36)) being pivotably connected adjacent a first end (fig.1: (33)) of the elongate housing by a second housing coupling (fig.1: (34)), 
a first piston/cylinder (fig.1: (38)) connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and 
a free end (fig.1: (32)) of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; 
a power module (figs.1-2: (96)) being supported adjacent a second end of the elongate housing; 
a first end (fig.1: the end of the arm (28) at (27)) of a suspension arm (fig.1: (24)) being pivotably (fig.1: pivot (21)) connected to the elongate housing (fig.1: (11)), between the pivotable first body (fig.1: (36)) and the power module (figs.1-2: (96)), by a first housing coupling (fig.1: pin (27)), 
a second end (fig.1: the end at (27)) of the suspension arm facilitating connection to a boom of a crane (fig.1: (22)) and suspension of the concrete/steel structure disassembling apparatus during use, and 
the first housing coupling (fig.1: (21)) facilitating pivoting movement of the suspension arm (fig.1: (27)) relative to the elongate housing (fig.1: (11)); 
an apparatus piston/cylinder (fig.1: (26)) interconnecting a section of the suspension arm (fig.1: (27)) with the elongate housing (fig.1: (11)) for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus; and 
the power module (figs.1-2: (96)) supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof,
the power module (figs.1-2: (96)) is pivotably supported adjacent the second end of the elongate housing so as to be maintained in a vertical orientation during operation of the concrete/steel structure disassembling apparatus (the figs.1-2: (96) is part of housing (11), the element (96) always be maintained in a vertical orientation during operation).
Regarding the limitation of “the suspension arm having an overall axial length of between a few feet and 35 feet”;
LaBounty teaches the suspension arm (fig.1: (28)),
LaBounty does not teaches wherein the suspension arm has an overall axial length of between a few feet and 35 feet.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to LaBounty to modify tthe suspension arm to have an overall axial length of between a few feet and 35 feet depending on the design of the apparatus in order to meet the specific requirement as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Both of the prior arts of Yamazaki and LaBounty are related to a concrete/steel structure disassembling apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the configuration of elongate housing and an apparatus piston/cylinder of the apparatus of Yamazaki by the configuration of elongate housing  and an apparatus piston/cylinder as taught by LaBounty, thereby having a pivotable first body being pivotably connected adjacent a first end of the elongate housing by a second housing coupling, a first piston/cylinder connecting the pivotable first body to the elongate housing for controlling pivoting movement of the pivotable first body relative to the elongate housing, and a free end of the pivotable first body facilitating attachment of a first disassembling apparatus thereto; a power module being supported adjacent a second end of the elongate housing; a first end of a suspension arm being pivotably connected to the elongate housing, between the pivotable first body and the power module, by a first housing coupling, a second end of the suspension arm facilitating connection to a cable of a crane and suspension of the concrete/steel structure disassembling apparatus during use, and the first housing coupling facilitating pivoting movement of the suspension arm relative to the elongate housing; and the suspension arm having an overall axial length of between a few feet and 35 feet; an apparatus piston/cylinder interconnecting a section of the suspension arm with the elongate housing for altering a position of the suspension arm relative to the elongate housing for thereby modifying a center of gravity of the concrete/steel structure disassembling apparatus; and the power module being pivotably supported, adjacent the second end of the elongate housing, so as to be maintained in a vertical orientation during operation of the concrete/steel structure disassembling apparatus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Modifying Yamazaki by LaBounty is resulted to have a concrete/steel structure disassembling apparatus that operates by hydraulically,
Yamazaki disclose the independent power module; the power module does not have a power source to operate the combination of the apparatus of Yamazaki in view LaBounty;

Gousuke teaches a concrete/steel structure disassembling apparatus incorporating a completely independent power module for supplying hydraulic power (fig.5: (26)) to the disassembling apparatuses for controlling the operation (paragraphs 470-490 and 543)
Both of the prior arts of Yamazaki and Gousuke are related to a concrete/steel structure disassembling apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the independent power module of the apparatus of Yamazaki in view LaBounty to have independent hydraulic source to provide a hydraulic power to in order to provide hydraulic to the concrete/steel structure disassembling apparatus as taught by Gousuke thereby having the power module supplying hydraulic power to at least the first disassembling apparatus, the first piston/cylinder apparatus and the piston/cylinder for controlling operation thereof, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 38, neither Yamazaki (JP2013155544A) nor LaBounty (US4720032A) disclose every single limitation as set forth, nor does the combination of Yamazaki and LaBounty teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein a pivotable second body is pivotably connected adjacent a second end of the elongate housing by a third housing coupling, a second piston/cylinder connects the pivotable second body to the elongate housing for controlling pivoting movement of the pivotable second body relative to the elongate housing, and a free end of the pivotable second body facilitating attachment of at least one of: a concrete/steel pulverizer apparatus comprising a pair of concrete/steel pulverizer arms for engaging with a desired section of a concrete/steel structure and pulverizing the same; or a metal shearing apparatus comprising a pair of metal sheering arms for engaging with a desired section of a metal and sheering the same” in combination with the other limitations of the claim. 

Claim 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725